
	
		II
		110th CONGRESS
		1st Session
		S. 2372
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2007
			Mr. Smith (for himself
			 and Ms. Cantwell) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Harmonized Tariff Schedule of the United
		  States to modify the tariffs on certain footwear.
	
	
		1.Short titleThis Act may be cited as the
			 Affordable Footwear Act of
			 2007.
		2.FindingsCongress finds the following:
			(1)Average collected duties on imported
			 footwear are among the highest of any product sector, totaling more than
			 $1,800,000,000 during 2006.
			(2)Duty rates on
			 imported footwear are among the highest imposed by the United States
			 Government, with some as high as 67.5 percent ad valorem.
			(3)The duties
			 currently imposed by the United States were set in an era during which high
			 rates of duty were intended to protect production of footwear in the United
			 States.
			(4)Production of
			 footwear in the United States has nonetheless dwindled to below 2 percent of
			 the total United States market, and is concentrated in 20 distinct product
			 groupings.
			(5)Low and moderate
			 income families spend a larger share of their disposable income on footwear.
			 Any additional costs added to the purchase price of footwear constitute a
			 disproportionate burden on these households.
			(6)The United States
			 collected $6.21 in duty on imported footwear for every $1 earned by United
			 States footwear workers during 2006. By comparison, the United States collected
			 6 cents and 1 cent, respectively, in duties for each dollar earned in the
			 automotive and sugar sectors.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the elimination of duty on the importation
			 of certain footwear articles would provide significant benefit to United States
			 consumers, particularly lower-income families;
			(2)there is no
			 production in the United States of many footwear articles; and
			(3)the elimination of
			 duties on such products will not negatively affect manufacturing in the United
			 States.
			4.Elimination of
			 duties on certain footwear
			(a)DefinitionsThe Additional U.S. Notes to chapter 64 of
			 the Harmonized Tariff Schedule of the United States are amended—
				(1)in
			 note 1—
					(A)in paragraph (b),
			 by striking the period and inserting a semicolon; and
					(B)by adding at the
			 end the following:
						
							(c)The term footwear for men
				covers footwear of American sizes 6 and larger for males and does not include
				footwear commonly worn by both sexes; and
							(d)The term footwear for women
				covers footwear of American sizes 4 and larger whether for females or of types
				commonly worn by both sexes.
							;
				and
					(2)by adding at the
			 end the following:
					
						5.For the purposes of
				this chapter:
							(a)The term
				work footwear encompasses, in addition to footwear having a
				metal toe-cap, specialized footwear for men or for women that:
								(i)has outer soles of
				rubber or plastics;
								(ii)is of a kind
				designed for use by persons employed in occupations, such as those related to
				the agricultural, construction, industrial, public safety, and transportation
				sectors, that are not conducive to the use of casual, dress, or similar
				lightweight footwear; and
								(iii)has special
				features to protect against hazards in the workplace (such as resistance to
				chemicals, compression, grease, oil, penetration, slippage, or static
				build-up).
								(b)The term
				work footwear does not cover:
								(i)sports footwear,
				tennis shoes, basketball shoes, gym shoes, training shoes, and the like;
								(ii)footwear designed
				to be worn over other footwear;
								(iii)footwear with
				open toes or open heels; or
								(iv)footwear, except
				footwear of heading 6401, of the slip-on type or other footwear that is held to
				the foot without the use of laces or a combination of laces and hooks or other
				fasteners.
								6.For the purposes of
				this chapter, the term house slippers means footwear of the
				slip-on type intended solely for casual indoor use. The term house
				slippers includes:
							(i)Footwear with
				outer soles not over 3.5 mm in thickness, consisting of cellular rubber,
				non-grain leather, or textile material;
							(ii)Footwear with
				outer soles not over 2 mm in thickness consisting of polyvinyl chloride,
				whether or not backed; and
							(iii)Footwear which,
				when measured at the ball of the foot, has sole components (including any inner
				and mid-soles) with a combined thickness not over 8 mm as measured from the
				outer surface of the uppermost sole component to the bottom surface of the
				outer sole and which, when measured in the same manner at the area of the heel,
				has a thickness equal to or less than that at the ball of the foot.
							7.For purposes of subheadings 6402.91.52,
				6402.99.35 and 6404.19.21, the dollar amounts specified as the minimum value of
				a good shall be as follows:
							
								In calendar years 2008 through 2013,
				  $20/pair.
								In calendar years 2014 through 2019,
				  $23/pair.
								In calendar years 2020 through 2026,
				  $26/pair.
								In calendar years 2027 and thereafter,
				  $29/pair.
						.
				(b)Modification of
			 tariffs on certain footwear of rubber or plastics
				(1)Heading 6402 of the Harmonized Tariff
			 Schedule of the United States is amended as follows:
					(A)By striking
			 subheading 6402.19.15, and inserting the following, with the superior text
			 having the same degree of indentation as the article description for subheading
			 6402.19.05:
						
							
								
									
										Other:
										
										6402.19.17For women5.1%Free (AU, CA, CL, D, E, IL, J+, JO,
						MA, MX, P, R 1.5% (SG)35%
										
										6402.19.19OtherFree35%
										
									
								
							.
					(B)In subheading
			 6402.91.05, by striking the matter in the general and special rate of duty
			 columns and inserting Free in the general rate of duty
			 column.
					(C)In subheading 6402.91.16, by striking the
			 matter in the general and special rate of duty columns and inserting
			 Free in the general rate of duty column.
					(D)By striking
			 subheading 6402.91.40 and inserting the following, with the superior text
			 having the same degree of indentation as the article description for subheading
			 6402.91.40, as in effect on the day before the date of the enactment of this
			 Act:
						
							
								
									
										Footwear having uppers of
						which over 90 percent of the external surface are (including any accessories or
						reinforcements such as those mentioned in note 4(a) to this chapter) is rubber
						or plastics except (1) footwear having a foxing or foxing-like band applied or
						molded at the sole and overlapping the upper and (2) footwear (other than
						footwear having uppers which form a point 3 cm above the top of the outer sole
						and are entirely of non-molded construction formed by sewing the parts together
						and having exposed on the outer surface a substantial portion of the functional
						stitching) designed to be worn over, or in lieu of, other footwear as a
						protection against water, oil, grease, or chemicals or cold or inclement
						weather:
										
										6402.91.42Work footwear6%Free (AU, CA, CL,
						D, E, IL, J+, JO, MA, MX, P, R) 1.5% (SG)35%
										
										6402.91.43OtherFree35%
										
									
								
							.
					(E)By striking
			 subheading 6402.91.50 and inserting the following, with the superior text
			 having the same degree of indentation as the superior text to subheading
			 6402.91.60:
						
							
								
									
										Footwear designed to be
						worn over, or in lieu of, other footwear as a protection against water, oil,
						grease, or chemicals or cold or inclement weather:
										
										6402.91.52Footwear, except vulcanized
						footwear and footwear with waterproof molded bottoms, including bottoms
						comprising an outer sole and all or part of the upper, where protection against
						water is imparted by the use of a coated or laminated fabric, designed to be
						used in lieu of, but not over, other footwear, for men or women the height of
						which does not exceed 8 inches (20.32 cm), for other persons the height of
						which does not exceed 7 inches (17.72 cm), valued over the dollar amount
						specified in additional U.S. note 7 to this chapterFree66%
										
										6402.91.54Other37.5%Free (CA, D, IL) 2.5%
						(MX, R) 7.2% (P) 11.2% (JO) 22.5%
						(SG) 26.2% (AU) 29.1% (MA) 30%
						(CL) 30% (BH)66%
										
									
								
							.
					(F)In each of the
			 following subheadings, by striking the matter in the general and special rate
			 of duty columns and inserting Free in the general rate of duty
			 column:
						(i)Subheading
			 6402.91.90.
						(ii)Subheading 6402.99.04.
						(iii)Subheading 6402.99.12.
						(iv)Subheading 6402.99.31.
						(G)By striking
			 subheading 6402.99.33 and inserting the following, with the superior text
			 having the same degree of indentation as the article description for subheading
			 6402.99.40:
						
							
								
									
										Footwear designed to be
						worn over, or in lieu of, other footwear as a protection against water, oil,
						grease, or chemicals or cold or inclement weather:
										
										6402.99.35Footwear, except vulcanized
						footwear and footwear with waterproof molded bottoms, including bottoms
						comprising an outer sole and all or part of the upper, where protection against
						water is imparted by the use of a coated or laminated textile fabric, designed
						to be used in lieu of, but not over, other footwear, valued over the dollar
						limit specified in additional U.S. note 7 to this chapterFree66%
										
										6402.99.37Other37.5%Free (CA, D, IL) 2.5%
						(MX, R) 7.2% (P) 11.2% (JO) 22.5%
						(SG) 26.2% (AU) 29.1% (MA) 30%
						(CL) 30% (BH)66%
										
									
								
							.
					(H)In each of the
			 following subheadings, by striking the matter in the general and special rate
			 of duty columns and inserting Free  in the general rate of duty
			 column:
						(i)Subheading
			 6402.99.40.
						(ii)Subheading 6402.99.60.
						(iii)Subheading 6402.99.70.
						(2)Heading 6403 of
			 the Harmonized Tariff Schedule of the United States is amended as
			 follows:
					(A)By striking
			 subheading 6403.40.30 and inserting the following, with the superior text
			 having the same degree of indentation as the article description for subheading
			 6403.40.30, as in effect on the day before the date of the enactment of this
			 Act:
						
							
								
									
										Welt
						footwear:
										
										6403.40.35With pigskin uppersFree20%
										
										6403.40.38Other5%Free (AU, BH, CA,
						CL, D, E, IL, J+, JO, MA, MX, P, R, SG)20%
										
									
								
							.
					(B)By striking subheading 6403.51.90 and
			 inserting the following, with the superior text having the same degree of
			 indentation as the article description for subheading 6403.51.90, as in effect
			 on the day before the date of the enactment of this Act:
						
							
								
									
										For other
						persons:
										
										6403.51.92For women10%Free (AU, BH, CA, CL, D, E, IL, J+,
						JO, MA, MX, P, R) 5% (SG)20%
										
										6403.51.94OtherFree20%
										
									
								
							.
					(C)By striking
			 subheading 6403.59.15 and inserting the following, with the superior text
			 having the same degree of indentation as the article description for subheading
			 6403.59.10:
						
							
								
									
										Turn or turned
						footwear:
										
										6403.59.17For men or women2.5%Free (AU, BH, CA, CL, K, IL, J+,
						JO, MA, MX, P, R, SG)10%
										
										6403.59.18OtherFree10%
										
									
								
							.
					(D)In subheading 6403.91.60, by striking the
			 matter in the general and special rate of duty columns and inserting
			 Free in the general rate of duty column.
					(E)By striking
			 subheading 6403.91.90 and inserting the following, with the superior text
			 having the same degree of indentation as the article description for subheading
			 6403.91.60:
						
							
								
									
										For other
						persons:
										
										6403.91.92Work footwear10%Free (AU, BH, CA,CL, K, IL, J+, JO,
						MA, MX, P, R) 5% (SG)20%
										
										6403.91.93OtherFree20%
										
									
								
							.
					(F)By striking subheading 6403.99.60 and
			 inserting the following, with the superior text having the same degree of
			 indentation as the article description for subheading 6403.99.40:
						
							
								
									
										For men, youths and
						boys:
										
										6403.99.62House slippers8.5%Free (AU, CA, BH,
						CL, K, IL, J+, JO, MA, MX, P, R, SG)20%
										
										6403.99.64Work footwearFree20%
										
										6403.99.66Other for men8.5%Free (AU, CA, BH,
						CL, K, IL, J+, JO, MA, MX, P, R, SG)20%
										
										6403.99.68OtherFree20%
										
									
								
							.
					(G)By striking
			 subheading 6403.99.75 and inserting the following, with the superior text
			 having the same degree of indentation as the article description for subheading
			 6403.99.75, as in effect on the day before the date of the enactment of this
			 Act:
						
							
								
									
										Valued not over
						$2.50/pair:
										
										6403.99.77House slippersFree20%
										
										6403.99.78Other7%Free (AU, BH, CA,
						CL, D, E, IL, J+, JO, MA, MX, P, R, SG)20%
										
									
								
							.
					(H)By striking subheading 6403.99.90 and
			 inserting the following, with the superior text having the same degree of
			 indentation as the article description for subheading 6405.99.90, as in effect
			 on the day before the date of the enactment of this Act:
						
							
								
									
										Valued over $2.50 per
						pair:
										
										6403.99.91House slippers10%Free (AU, BH, CA,
						CL, D, IL, J+, JO, MA, MX, P, R) 5% (SG)20%
										
										6403.99.93Work footwearFree20%
										
										6403.99.95Other for women10%Free (AU, BH, CA,
						CL, D, IL, J+, JO, MA, MX, P, R) 5% (SG)20%
										
										6403.99.97OtherFree20%
										
									
								
							.
					(3)Heading 6404 of the Harmonized Tariff
			 Schedule of the United States is amended as follows:
					(A)In each of the
			 following subheadings, by striking the matter in the general and special rate
			 of duty columns and inserting Free in the general rate of duty
			 column:
						(i)Subheading
			 6404.11.20.
						(ii)Subheading
			 6404.11.40.
						(iii)Subheading
			 6404.11.50.
						(iv)Subheading
			 6404.11.60.
						(v)Subheading
			 6404.11.70.
						(B)By striking subheading 6404.11.80 and
			 inserting the following, with the superior text having the same degree of
			 indentation as the superior text to subheading 6404.11.60:
						
							
								
									
										Valued over $6.50 but not over
						$12/pair:
										
										6404.11.81Covering the
						ankleFree$1.50/pr. + 35%
										
										6404.11.83Tennis shoes, basketball shoes, gym
						shoes, training shoes and the like, for men or for women90¢/pair +
						20%Free (AU, BH, CA, CL, D, E, IL, J+, MA, P) 6¢/pr. + 1.3%
						(MX, R) 27¢/pr + 6% (JO) 54¢/pr. + 12%
						(SG)$1.50/pr. + 35%
										
										6404.11.85OtherFree$1.50/pr. + 35%
										
									
								
							.
					(C)By striking subheading 6404.11.90 and
			 inserting the following, with the superior text having the same degree of
			 indentation as the superior text to subheading 6404.11.60:
						
							
								
									
										Valued over
						$12/pair:
										
										6404.11.91Covering the ankleFree35%
										
										6404.11.93Tennis shoes, basketball shoes, gym
						shoes, training shoes and the like for men or for women 20%Free (CA, D, IL, JO, MX, P,
						R) 12% (SG) 14% (AU) 15.5% (MA)
						16% (CL) 16% (BH) 35%
										
										6404.11.95OtherFree 35%
										
									
								
							.
					(D)By striking
			 subheading 6404.19.20 and inserting the following, with the article description
			 having the same degree of indentation as the article description for subheading
			 6404.19.20, as in effect on the day before the date fo the enactment of this
			 Act:
						
							
								
									
										Footwear designed to be
						worn over, or in lieu of, other footwear as a protection against water, oil,
						grease, or chemicals or cold or inclement weather:
										
										6404.19.21Footwear, except vulcanized
						footwear and footwear with waterproof molded bottoms, including bottoms
						comprising an outer sole and all or part of the upper, where protection against
						water is imparted by the use of a coated or laminated textile fabric, designed
						to be used in lieu of, but not over, other footwear, for men or women the
						height of which does not exceed 8 inches (20.32 cm), for other persons the
						height of which does not exceed 7 inches (17.72 cm), valued over the dollar
						amount specified in additional U.S. note 7 to this chapterFree66%
										
										6404.19.23Other37.5%Free (CA, D, IL) 2.5%
						(MX, R)7.2% (P) 11.2% (JO) 22.5%
						(SG) 26.2% (AU) 29.1% (MA) 30%
						(CL) 30% (BH)66%
										
									
								
							.
					(E)In each of the
			 following subheadings, by striking the matter in the general and special rate
			 of duty columns and inserting Free in the general rate of duty
			 column:
						(i)Subheading
			 6404.19.25.
						(ii)Subheading
			 6404.19.30.
						(iii)Subheading
			 6404.19.35.
						(iv)Subheading
			 6404.19.40.
						(v)Subheading
			 6404.19.50.
						(vi)Subheading
			 6404.19.60.
						(vii)Subheading
			 6404.19.70.
						(viii)Subheading
			 6404.19.80.
						(ix)Subheading
			 6404.19.90.
						(x)Subheading
			 6404.20.20.
						(xi)Subheading
			 6404.20.40.
						(xii)Subheading
			 6404.20.60.
						(4)Heading 6405 of the Harmonized Tariff
			 Schedule of the United States is amended as follows:
					(A)By striking subheading 6405.10.00 and
			 inserting the following, with the superior text having the same degree of
			 indentation as the article description for subheading 6405.10.00, as in effect
			 on the day before the date of enactment of the Act:
						
							
								
									
										With uppers of leather or
						composition leather:
										
										6405.10.00Footwear for men8.5%Free (AU, BH, CA, CL, D, E, IL, J+,
						JO, MA, MX, P, R) 5% (SG)20%
										
										6405.13.00Tennis shoes, basketball shoes, gym
						shoes, training shoes and the like, for women10%Free (AU, BH, CA, CL, D, E, IL, J+,
						JO, MA, MX, P, R) 5% (SG)20%
										
										6405.15.00OtherFree20%
										
									
								
							.
					(B)By striking subheading 6405.20.30 and
			 inserting the following, with the superior text having the same degree of
			 indentation as the article description for subheading 6405.20, as in effect on
			 the day before the date of enactment of the Act:
						
							
								
									
										With uppers of textile
						materials:
										
										6405.20.10Footwear with outer soles of
						textile materials designed to be worn over, or in lieu of, other footwear as a
						protection against water, oil, grease, or chemicals or cold or inclement
						weather37.5%Free (CA, D, IL) 2.5%
						(MX, R) 7.2% (P) 11.2% (JO) 22.5%
						(SG) 26.2% (AU) 29.1% (MA) 30%
						(CL)30% (BH)66%
										
										6405.20.20Tennis shoes, basketball shoes, gym
						shoes, training shoes and the like, with outer soles of textile materials, for
						men or women, valued over $6.50 but not over $12/pair90¢/pr. +
						20%Free (AU, BH, CA, CL, D, E, IL, J+, MX, P)6¢/pr. + 1.3%
						(MX, R) 27¢/pr. + 6% (JO) 54¢/pr. + 12%
						(SG)$1.58/pr. + 35%
										
										6405.20.23Tennis shoes, basketball shoes, gym
						shoes, training shoes and the like, with outer soles of textile materials, for
						men or women, valued over $12/pair20%Free (CA, D, IL,
						JO, MX, P, R) 12% (SG)14% (AU) 15.5%
						(MA) 16% (CL) 16% (BH)35%
										
										6405.20.25With uppers of vegetable
						fibersFree35%
										
									
								
							.
					(C)In subheading
			 6405.20.90, by striking the matter in the general and special rate of duty
			 columns and inserting Free in the general rate of duty
			 column.
					(D)By inserting the following new subheadings
			 in numerical sequence after subheading 6405.90.20, with the superior texts
			 having the same degree of indentation as the article description for subheading
			 6405.90.20, as in effect on the day before the date of enactment of the
			 Act:
						
							
								
									
										Waterproof footwear with
						uppers of rubber or plastics and outer soles of textile materials the uppers of
						which are neither fixed to the sole nor assembled by stitching, riveting,
						nailing, screwing, plugging or similar processes:
										
										6405.90.25With outer soles of
						felt12.5%Free (AU, BH, CA, CL, D, E, IL, J+,
						JO, MA, MX, P, R) 6.2% (SG)35%
										
										6405.90.27Other37.5%Free (CA, D, IL) 2.5%
						(MX, R) 7.2% (P)11.2% (JP) 22.5%
						(SG) 26.2% (AU) 29.1% (MA) 30%
						(CL) 30% (BH)75%
										
										6405.90.29Footwear with
						uppers of rubber or plastics and outer soles of textile materials designed to
						be worn over, or in lieu of, other footwear as a protection against water, oil,
						grease, or chemicals or cold or inclement weather37.5%Free (CA, D, IL) 2.5%
						(MX, R) 7.2% (P)11.2% (JP) 22.5%
						(SG) 26.2% (AU) 29.1% (MA) 30%
						(CL) 30% (BH)66%
										
										Footwear with uppers of
						rubber or plastics and outer soles of textile materials and incorporating a
						protective metal toe cap:
										
										Covering the ankle:
										
										6405.90.33Valued over $3 but not over
						$6.50/pair90¢/pr. + 37.5%Free (CA, D, IL) 6¢/pr.
						+ 2.5% (MX, R) 17.2¢/pr. + 7.2% (P) 27¢/pr. + 11.2%
						(JO) 54¢/pr. + 22.5% (SG) 63¢/pr. + 26.2%
						(AU) 69.9¢/pr. + 29.1% (MA) 72¢/pr. + 30%
						(CL) 72%/pr. + 30% (BH)$1.58/pr.
						+ 66%
										
										6405.90.35Valued over $6.50 but not over
						$12/pair90¢/pr. + 20%Free (CA, D, IL) 6¢/pr.
						+ 1.3% (MX, R) 17.2¢/pr. + 3.8% (P) 27¢/pr. + 6%
						(JO) 54¢/pr. + 12% (SG) 63¢/pr. + 14% (AU)
						69.9¢/pr. + 14% (MA) 72¢/pr. + 16% (CL) 72¢/pr. + 16%
						(BH)$1.58/pr. + 35%
										
										6405.90.36Valued over $12/pair20%Free (AU, BH, CA, CL, D, IL, J+,
						JO, MA, MX, P, R) 12% (SG)35%
										
										Other:
										
										6405.90.37Valued over $3 but not over
						$6.50/pair90¢/pr. + 37.5%Free (CA, D, IL) 6¢/pr.
						+ 2.5% (MX, R) 17.2¢/pr. + 7.2% (P) 27¢/pr. + 11.2%
						(JO) 54¢/pr. + 22.5% (SG) 63¢/pr. + 26.2%
						(AU) 69.9¢/pr. + 29.1% (MA) 72¢/pr. + 30%
						(CL) 72¢/pr. + 30% (BH)$1.58/pr.
						+ 66%
										
										6405.90.39Valued over $6.50 but not over
						$12/pair90¢/pr. + 20%Free (CA, D, IL) 6¢/pr.
						+ 1.3% (MX, R) 17.2¢/pr. + 3.8% (P) 27¢/pr. + 6%
						(JO) 54¢/pr. + 12% (SG) 63¢/pr. + 14% (AU)
						69.9¢/pr. + 15.5% (MA) 72¢/pr. + 16% (CL) 72¢/pr. + 16%
						(BH)$1.58/pr. + 35%
										
										6405.90.40Valued over $12/pair20%Free (AU, BH, CA, CL, D, IL, J+,
						JO, MA, MX, P, R) 12% (SG)35%
										
										Other footwear with uppers
						of rubber or plastics and outer soles of textile materials:
										
										Covering the ankle:
										
										6405.90.43Valued over $3 but not over
						$6.50/pair90¢/pr. + 37.5%Free (AU, BH, CA, CL, D, E, IL, J+,
						MA, MX, P, R)27¢/pr. + 11.2% (JO) 54¢/pr. + 22.5%
						(SG)$1.58/pr. + 66%
										
										6405.90.47Valued over $6.50 but not over
						$12/pair90¢/pr. + 20%Free (CA, D, IL) 6¢/pr.
						+ 1.3% (MX, R) 17.2¢/pr. + 3.8% (P) 27¢/pr. + 6%
						(JO) 54¢/pr. + 12% (SG) 63¢/pr. + 14% (AU)
						69.9¢/pr. + 15.5% (MA) 72¢/pr. + 16% (CL) 72¢/pr. + 16%
						(BH)$1.58/pr. + 35%
										
										6405.90.48Valued over $12 pair20%Free (CA, D, IL,
						JO) 1.3% (MX, R) 3.8% (P) 12%
						(SG) 14% (AU) 15.5% (MA) 16%
						(CL) 16% (BH)35%
										
										Other:
										
										6405.90.51Valued over $3.00 but not over
						$6.50/pair90¢/pr. + 37.5%Free (AU, BH, CA, CL, D, E, IL, J+,
						MA, MX, P, R) 27¢/pr. + 11.2% (JO) 54¢/pr. + 22.5%
						(SG)$1.58/pr. + 66%
										
										6405.90.53Valued over $6.50 but not over
						$12/pair90¢/pr. + 20%Free (CA, D, IL) 6¢/pr.
						+ 1.3% (MX, R) 17.2¢/pr. + 3.8% (P) 27¢/pr. + 6%
						(JO) 54¢/pr. + 12% (SG) 63¢/pr. + 14% (AU)
						69.9¢/pr. + 15.5% (MA) 72¢/pr. + 16% (CL) 72¢/pr. + 16%
						(BH)$1.58/pr. + 35%
										
										6405.90.55Valued over $12/pair20%Free (CA, D, IL, JO)
						1.3% (MX, R) 3.8% (P) 12% (SG) 14%
						(AU) 15.5% (MA) 16% (CL) 16%
						(BH)35%
										
									
								
							.
					(E)In subheading
			 6405.90.90, by striking the matter in the general and special rate of duty
			 columns and inserting Free in the general rate of duty
			 column.
					5.Haiti relief
			 enhancementSection 213A of
			 the Caribbean Basic Economic Recovery Act (19 U.S.C. 2703a) is amended—
			(1)by redesignating subsections (d) through
			 (f) as (e) through (g), respectively;
			(2)by inserting the following after subsection
			 (c):
				
					(d)Special rule for
				footwear
						(1)In
				generalFootwear that is the
				product or manufacture of Haiti and is imported directly from Haiti into the
				customs territory of the United States shall be accorded tariff treatment
				identical to the tariff treatment that is accorded under the Dominican
				Republic-Central American-United States Free Trade Agreement, as implemented by
				the United States, to footwear described in the same 8-digit subheading of the
				Harmonized Tariff Schedule of the United States.
						(2)RequirementFootwear qualifies for the treatment
				provided for under paragraph (1) if it satisfies the applicable rule of origin
				set out in Article 4.1 of the Dominican Republic-Central American-United States
				Free Trade
				Agreement.
						;
			(3)in subsection
			 (b)—
				(A)in paragraph (1),
			 by striking (d) and (e) and inserting (e) and
			 (f); and
				(B)in paragraph (5), by striking (d)
			 and (e) and inserting (e) and (f); and
				(4)in subsection
			 (d)(1) (as redesignated by paragraph (1) of this subsection), by striking
			 (d) and inserting (e).
			
